Boyce, J.,
delivering the opinion of the court:
[1] The several acts mentioned in the. statute, and indictable as distinct offenses, are connected with the same general offense, and subject to the same punishment, and the fact that the count charges that the offense was committed in more than one way, it does not, under a statute like the one in question, make the count duplicitous.
[2] Unnecessary words in an indictment, otherwise sufficient, should not be permitted to vitiate the indictment; but such words should be rejected as surplusage. In case a misdemeanor is alleged to have been done feloniously, the allegation is surplusage, contrary to State v. Darrah, Houst. Cr. Cas. 112, and should be rejected as such, if the indictment, or count, is otherwise good. Com. v. Squire, 1 Metc. (Mass.) 258; State v. Edwards, 90 N. C. 710; State v. Sparks, 78 Md. 166.
[3] The fourth count is defective for the reason conceded in State v. Boggs, 4 Pennewill 95, 53 Atl. 360, and is quashed.